            Case 3:20-cv-00181-JM Document 15 Filed 12/01/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

PLENNEY P. BARKDULL                                                                    PLAINTIFF
ADC #166596

V.                                    No. 3:20CV00181-JM


SUSAN COX-DUFFEL, Nurse; and
TRISHA MARSHALL, Poinsett County Jail                                               DEFENDANT

                                             ORDER

         Plaintiff Plenney P. Barkdull has not complied with the October 30, 2020 Order directing

him to file a notice of his current mailing address and, if he has been released, to either pay the

filing fee or file a free-world application to proceed in forma pauperis. Doc. 12. The time to do so

has passed. Mail sent to Barkdull at his address of record, the Poinsett County Detention Center,

has been returned as undeliverable, with no forwarding address. Docs. 11, 13 & 14.

         Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order and accompanying Judgment would not be taken in good

faith.

         IT IS SO ORDERED this 1st day of December, 2020.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
